Exhibit 10.1




FIRST AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT
AND SECURED SENIOR CONVERTIBLE PROMISSORY NOTES
 
THIS FIRST AMENDMENT TO THE NOTE AND WARRANT PURCHASE AGREEMENT AND SECURED
SENIOR CONVERTIBLE PROMISSORY NOTES (this “Amendment”) is entered into as of
October 28, 2011, by and among Neurologix, Inc., a Delaware corporation (the
“Company”), General Electric Pension Trust, Corriente Master Fund, L.P. and
Palisade Concentrated Equity Partnership II, L.P. (each individually a “Lender,”
and collectively the “Lenders”).
 
Reference is made to that certain Note and Warrant Purchase Agreement, dated as
of December 6, 2010, by and among the Company and the Lenders (the “Purchase
Agreement”).  Defined terms used herein but not otherwise defined shall have the
meaning ascribed to them in the Purchase Agreement.
 
 
RECITALS
 
 
WHEREAS, pursuant to the Purchase Agreement, the Company sold and issued to the
Lenders secured senior convertible promissory notes in the aggregate principal
amount of Seven Million Dollars ($7,000,000) (the “Notes”), together with
warrants (the “Warrants”) of the Company to purchase common stock of the Company
determined in accordance with the terms thereof and as provided therein; and
 
WHEREAS, the Company and the Lenders desire to extend the date set forth in
clause (iii) of the definition of Maturity Date to December 31, 2011; and
 
WHEREAS, in connection with such extension, the Company and the Lenders desire
to provide that the Notes may be converted during the term of such extension on
the same terms and subject to the conditions applicable prior to such extension;
and
 
WHEREAS, in connection with such extension, the Company and the Lenders desire
to provide that the Notes may be prepaid during the term of such extension on
the same terms and subject to the conditions applicable prior to such extension;
and
 
WHEREAS, the Lenders constitute the holders of all of the aggregate principal
amount of Notes outstanding.
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
1.           Amendment to Purchase Agreement.  The Purchase Agreement is,
effective as of the date hereof, hereby amended as follows:
 
(a)           The definition of “Maturity Date” in Section 1(g) is amended by
replacing clause (iii) with the following:  “(iii) December 31, 2011”.
 
(b)           Section 2.2(a)(ii) is amended by deleting “October 30, 2011”
immediately following “July 1, 2011 and” and inserting “December 30, 2011”.
 
2.           Amendment to Notes.  The Notes are, effective as of the date
hereof, hereby amended as follows:
 
(a)           Clause (ii) of the third sentence of Section 1 is amended by
deleting “October 30, 2011” immediately following “July 1, 2011 and” and
inserting “December 30, 2011”.
 
3.           Representations and Warranties.
 
(a)           The Company represents and warrants as follows as of the date
hereof:
 
 
(i)
The representations in Sections 5.1, 5.2 and 5.3 of the Purchase Agreement are
true and correct with respect to this Amendment as though all references therein
to “this Agreement” or “Transaction Documents” referred instead to this
Amendment.

 

 
(ii)
No Event of Default has occurred and is continuing, or would result from this
Amendment.

 
(b)           Each Lender hereby represents and warrants as follows as of the
date hereof:
 
 
(i)
The representations in Sections 6.1 are true and correct with respect to this
Amendment as though all references therein to “this Agreement” referred instead
to this Amendment.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Reference to and Effect on the Transaction Documents and the
Security Agreement.  On and after the date hereof, each and any reference in the
Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference in each of the Notes, the Warrants and the
Security Agreement to the Purchase Agreement, “thereunder”, “thereof,” “therein”
or words of like import, shall mean and be a reference to the Purchase Agreement
as amended by this Amendment.  Except as specifically amended herein, the
Purchase Agreement shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed.
 
On and after the date hereof, each and any reference in the Notes to “this
Note,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in each of the Purchase Agreement, the Warrants and the Security
Agreement to the Notes, “thereunder”, “thereof,” “therein” or words of like
import, shall mean and be a reference to the Notes as amended by this
Amendment.  Except as specifically amended herein, the Notes shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
 
5.           Further Assurances.  From and after the date of this Amendment,
upon the request of a Lender or the Company, the Company and the Lenders shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carryout and to effectuate
fully the intent and purpose of this Amendment.
 
6.           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by any combination of the parties hereto in separate
counterparts, each of which counterparts shall be an original and all of which
taken together shall constitute one and the same Amendment.  Execution and
delivery of this Amendment by facsimile or electronic exchange bearing the
copies of a party’s signature shall constitute a valid and binding execution and
delivery of this Agreement by such party.  Such facsimile or electronic copies
shall constitute enforceable original documents.
 
7.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without regard
to the choice of law principles thereof.
 
8.           Expenses.  Notwithstanding anything to the contrary in the
Transaction Documents and the Security Agreement, each party shall be
responsible for the expenses it incurs with respect to the negotiation,
execution, delivery and performance of this Amendment.
 
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

         
NEUROLOGIX, INC.
                   
By:
/s/ Adrian Adams
   
Name:
Adrian Adams
   
Title:
Chief Executive Officer
                   
By:
/s/ Marc L. Panoff
   
Name:
Marc L. Panoff
   
Title:
Chief Financial Officer, Treasurer
and Secretary
 



 
 
 


[FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT
AND SECURED SENIOR CONVERTIBLE PROMISSORY NOTES]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

         
LENDER:
           
GENERAL ELECTRIC PENSION TRUST
         
By:
GE Asset Management Incorporated,
its Investment Manager
           
By:
/s/ Patrick J. McNeela
   
Name:
Patrick J. McNeela
   
Title:
Chief Investment Officer & Senior
Managing Director
 



 
 
 
 
 
 
 
 
 
 
[FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT
AND SECURED SENIOR CONVERTIBLE PROMISSORY NOTES]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 



 
LENDER:
           
CORRIENTE MASTER FUND, L.P.
           
By:
Corriente Capital Management, L.P.,
its Managing Partner
           
By:
Corriente Advisors, LLC,
its General Partner
           
By:
/s/Yatrik Munshi
   
Name:
Yatrik Munshi
   
Title:
COO/CFO
 







 
 
 
 


[FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT
AND SECURED SENIOR CONVERTIBLE PROMISSORY NOTES]
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
 
       
LENDER:
           
PALISADE CONCENTRATED EQUITY
PARTNERSHIP II, L.P.
           
By:
Palisade Concentrated Holdings II, LLC,
its General Partner
           
By:
/s/ Jeffery Serkes
   
Name:
Jeffery Serkes
   
Title:
Authorized Person
 










 
 
 
 
 
[FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT
AND SECURED SENIOR CONVERTIBLE PROMISSORY NOTES]
 
 

--------------------------------------------------------------------------------

 